Citation Nr: 0303828	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1974, with subsequent unverified service in the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for residuals of a left knee injury.  The veteran 
filed a timely appeal to this adverse determination.

The Board is undertaking additional development on the claims 
for an increased (compensable) initial disability rating for 
residuals of a right knee injury and service connection for a 
back disorder secondary to the service-connected residuals of 
a right knee injury pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran sustained a tear to the left knee cartilage 
in April 1992, and has been determined by a medical 
professional to suffer from current residuals of this injury.




CONCLUSION OF LAW

A left knee disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in March 1998, in the statement of the 
case (SOC) issued in May 1998, in the supplemental statement 
of the case (SSOC) issued in May 2002, at the time of a 
hearing before an RO hearing officer in August 1999, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in January 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's active duty service medical records, 
several Reserve medical records, several military personnel 
records, post-service private treatment notes and surgical 
reports, VA examination reports, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing before an RO hearing officer 
in August 1999, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The veteran maintains that he currently suffers from 
residuals of a left knee injury he sustained in April 1992, 
while on active duty for training (ACDUTRA) at Fort Lewis, 
Washington.  He asserts that while performing physical 
training at that time, he slipped on some gravel, causing a 
torn left knee meniscus.  He states that he re-injured this 
knee in August 1995, while performing physical training at 
Fort Bragg, North Carolina, again while on ACDUTRA.  He 
states that he subsequently underwent surgery on his left 
knee at Lake County East Hospital due to constant "rolling 
over" of his left knee cartilage when he twisted or turned.

A review of the veteran's claims file reveals that official 
medical records from the veteran's period of Reserve duty are 
not of record, and, indeed, the veteran's Reserve service has 
not been verified by VA.  The Board observes that in May 
2001, the RO requested that the National Personnel Records 
Center (NPRC) verify the veteran's claimed periods of 
ACDUTRA, but that in October 2001 the NPRC replied that it 
could not find evidence that the veteran had ACDUTRA.  The 
Board observes that the veteran has stated that the RO would 
have been more successful if it had requested his Reserve 
records from the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), in St. Louis, Missouri.  
Normally, the Board would agree, and a search for Reserve 
records and service verification from this source would need 
to be conducted.  However, the Board finds that, in this 
case, the military and medical records which the veteran has 
submitted are sufficient to grant the benefits sought on 
appeal, such that further development need not be undertaken.  
See Sabonis, 6 Vet. App. at 430 (remands which would only 
result in unnecessarily imposing additional burden on VA with 
no benefit flowing to the veteran are to be avoided).

The evidence of record includes a DA Form 2173, Statement of 
Medical Examination and Duty Status, dated in May 1992.  In 
this statement, the Commander of the Madigan Army Medical 
Center indicated that the veteran, who was at that time 
serving with the HQ 1st SFG ENGRS at Fort Lewis, Washington, 
had recently injured his left knee.  In the section reserved 
for details of the accident, the Commander stated that 
"Patient fell on left knee in gravel, got up continued to 
run with pain, when he did deep knee bends heard tear & lock.  
Injury was on 11 Apr 92, No Ft Lewis, Wa."  He indicated 
that the injury was incurred in the line of duty.  Both an 
emergency room report an orthopedic examination dated the 
next day showed diagnoses of a probable left knee medial 
meniscus tear.  The emergency room report noted that the 
veteran was in the US Army Reserve, and that the injury was 
incurred while the veteran was doing physical training.

The veteran also submitted a medical treatment note dated in 
August 1995 from the medical center at Fort Bragg, North 
Carolina.  At that time, the examiner stated that the veteran 
had hyperextended his knee the previous day while running.  
The veteran stated that he had had the "same problem/injury 
in past."  Following an examination, the examiner rendered 
diagnoses of medial cruciate ligament strain, chronic, and 
retropatellar bursitis.

In May 1996, the veteran underwent a diagnostic arthroscopy 
of the left knee with partial medial meniscectomy and 
chondroplasty at Lake County Memorial Hospital.  At the time 
of this procedure, the examiner noted that the veteran had 
first injured his left knee 2 to 3 years earlier, when his 
knee gave out during squats, and that he had re-injured the 
knee in approximately September 1995.  The principal pre-
operative diagnosis was a left medial meniscus tear.

In February 1998, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran reported that he had 
sustained an injury to his left knee in approximately 1994, 
and had had arthroscopic surgery of the knee in 1996, at 
which time cartilage was removed.  The veteran complained of 
continuing pain in the left knee, particularly on either side 
of the patella.  X-rays of the left knee revealed mild 
degenerative changes.  The examiner rendered a diagnosis of 
residuals of a post-operative injury to the left knee.

Analysis

A review of the evidence detailed above reveals that the 
veteran clearly suffered an injury to the left knee in April 
1992, while performing Army Reserve training.  The evidence 
also establishes that this injury necessitated arthroscopic 
surgery to the left knee in May 1996, and that the veteran 
still suffers from residuals of the left knee injury and 
corrective surgery.  However, there is no indication in the 
record as to the nature of this training duty, i.e., whether 
it was active duty for training or inactive duty training. 
This determination is important in some cases, since, when 
read in conjunction with 38 U.S.C.A. § 101(24), section 1131 
of title 38 permits service connection for persons on active 
duty for training who suffer either a disease or injury 
incurred or aggravated in the line of duty, while permitting 
service connection for persons on inactive duty training only 
for injuries (not diseases) incurred or aggravated in the 
line of duty.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
38 U.S.C.A §§ 101(24), 1131 (West 1991 & Supp. 2002).  It 
appears from the injury report and the veteran's testimony 
that this duty was most likely ACDUTRA.  However, the Board 
finds that since the veteran clearly suffered from an injury, 
this distinction is unimportant, since service connection is 
available for injuries sustained during either type of 
training.

Therefore, as the evidence establishes an injury to the left 
knee during Reserve duty training, a current left knee 
disorder, and a medical link between the Reserve duty injury 
and the current disorder, service connection for residuals of 
a left knee injury is warranted.

ORDER

Service connection for residuals of a left knee injury is 
granted.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

